DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Species II, Fig. 2 corresponding to claims 2-19 in the reply filed on 8/20/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.   The traversal is on the ground(s) that all claims fall into only one of the three species.  The Examiner agrees. The restriction is to prevent any future amendments that would venture into the non-elected Species. 

Drawings
The drawings were received on 5/21/20. These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-19 are rejected on the ground of nonstatutory double patenting over claim 1 of U. S. Patent No. 9,300,967 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2, 8 and 14 of the present application encompass claim 1 of U.S. Patent No. 9,300,967.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.

Instant Application
PATENT
2. A method for decoding video, comprising: identifying a quantization factor, and coded pixel values for a current location and at least two neighboring locations; 


decoding the coded pixel values to produce reconstructed pixel values at the current location and the neighboring locations; determining difference values between reconstructed pixel values at the current location and reconstructed pixel data at neighboring locations; 

scaling the difference values by applying the quantization factor; 

evaluating the scaled difference values; 


classifying a reconstructed pixel at the current location into a category based on the evaluation; 
deriving an offset value based on the classification; and performing sample adaptive offset filtering of the reconstructed pixel data at the current location according to the derived offset value.
1. A decoding method, the method comprising: receiving, by a decoder, a quantization factor, a value of coded video data at a first location of a frame, coded values of at least two locations each neighboring the first location; 
decoding the coded video data at the first location, 






the decoding including scaling intermediate decoded video at the first location by the quantization factor; 
evaluating, by the decoder, the value at the first location and the values at the neighboring locations; 
classifying the decoded value of video data at the first location into a category based on the evaluation; 
deriving an offset value based on the classification; and performing sample adaptive offset filtering of the decoded video data at the first location according to the derived offset value.


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 2 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of deriving adaptive offset filtering. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 2 of the cited instant US application by adding the well-known standard compression step the step of determining difference values between reconstructed pixel values at the current location and reconstructed pixel data at neighboring locations (residual) into patent 9,300,967. Claims 8 and 14 of the instant application are analogous to double patenting of claim 1 of patent No. 9,300,967 for the same reason as discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7-9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US 2014/0177704 A1) in view of Kim et al. (US 2014/0301438 A1).

Regarding claim 2, Pu discloses a method for decoding video (see 30 in fig. 3; see fig. 7), comprising: identifying a quantization factor (see “Quantiz Coeff” from 80 in fig. 3), and coded pixel values for a current location and at least two neighboring locations (see fig. 4; e.g. see “block of pixels” in ¶ [0016]); decoding the coded pixel values (see 80 in fig. 3) to produce reconstructed pixel values at the current location and the neighboring locations (see 90 in fig. 3); determining difference values between reconstructed pixel values at the current location (see C in fig. 4) and reconstructed pixel data at neighboring locations (see a and b in fig. 4; e.g. see “comparing the value of the current pixel (C) to the values of neighboring pixels” in ¶ [0091]); evaluating the difference values (see figs. 4-5); classifying a reconstructed pixel at the current location into a category based on the evaluation (see 620 in fig. 6); deriving an offset value based on the classification (see 630 in fig. 6); and performing sample adaptive offset filtering of the reconstructed pixel data at the current location according to the derived offset value (see 94-95 in fig. 3). 
Although Pu discloses the difference values, it is noted that Pu does not disclose scaling the difference values by applying the quantization factor prior to the evaluating.
However, Kim discloses an adaptive scaling method scaling the difference values by applying the quantization factor prior to the evaluating (see 920 in fig. 9).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kim teachings of scaling pixel into Pu filtering for the benefit of maintain the change of the entropy coding/decoding part, which may facilitate implementation of this technique on top of existing HEVC techniques or the like.

Regarding claims 3, 9 and 15, Pu further discloses comprising: wherein the evaluating includes evaluating the sign of the scaled difference values (see ¶ [0096]-[0099]). 

Regarding claims 7, 13 and 19, Pu further discloses wherein the at least two neighboring locations include at least: a first neighboring location in a first direction from the current location (e.g. see a in fig. 4); and a second neighboring location in a second direction from the current location that is opposite the first direction (e.g. see b in fig. 4). 

Regarding claim 8, the claim(s) recite a non-transitory computer readable medium containing instructions, that when executed by a processor (e.g. see ¶ [0032]), cause analogous limitations to claim 2, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recite a system with analogous limitations to claim 2, and is/are therefore rejected on the same premise.

4.	Claims 4-6, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pu and Kim in view of Easwar et al. (US 2008/0239093 A1).
Regarding claims 4-6, 10-12 and 16-18, although the references discloses comprising: performing the scaled difference values before the evaluating or rounding the scaled pixel values before the evaluating (see Kim 920 in fig. 9), it is noted that the references do not disclose performing a ceiling or floor or rounding calculation on the scaled pixel values; wherein the applying the quantization factor includes dividing the difference values by the quantization factor. 
However, Easwar discloses a well-known practice of performing a ceiling or floor or rounding calculation on the scaled pixel values by quantization (e.g. see ¶ [0209]); wherein the applying the quantization factor includes dividing the difference values by the quantization factor (e.g. see ¶ [0210]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Easwar teachings of quantization operation into the references scaling by quantization factor for the benefit of realizing details in operation of a quantization process.

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lee et al. (US 2015/0350645 A1), discloses SAO filtering with offsets.
2.	Yee et al. (US 2013/0177066), discloses layered coding with rounding of pixel.
3.	Hannuksela et al. (US 2014/0205021), discloses decoding with syntax.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485